       Case 2:13-cr-00421-GJP Document 736 Filed 07/31/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                              CRIMINAL ACTION
                                                       NO. 13-00421-1
YLLI GJELI


                                         ORDER

      AND NOW, this 31st day of July 2020, upon consideration of Y     Ge       Motion

for Release (ECF No. 723) a d he g   e     e     Re    e (ECF N . 731), it is

ORDERED that the Motion is DENIED.




                                               BY THE COURT:



                                               /s/ Gerald J. Pappert
                                               _______________________
                                               GERALD J. PAPPERT, J.




                                           1
